Citation Nr: 0629350	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  95-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington.

The appeal was remanded for additional development in October 
2003 and July 2005.  The case was returned to the Board for 
appellate consideration in August 2006.


FINDINGS OF FACT

1.  The veteran's active service included a tour in Korea; he 
served in a Signal Company.

2.  Neither the veteran's participation in combat nor a 
stressor supporting a diagnosis of PTSD has been 
corroborated.  

3.  Schizophrenia was not manifest during service or within 
one year of separation, and the veteran's current psychiatric 
disorder is not related to his service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

2.  Schizophrenia was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received before 
the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A letter dated in December 2002 notified the veteran that in 
order to support his claim, he should identify evidence 
showing that his claimed disabilities were related to his 
service.  The letter also asked the veteran to provide 
information about the VA facility he claimed had treated him 
in 1953.

 A letter dated in July 2005 instructed the veteran regarding 
the evidence necessary to substantiate his claims of 
entitlement to service connection.  The letter described the 
evidence already of record, and indicated that VA would make 
reasonable efforts to help the veteran obtain evidence 
supportive of his claim.  It noted that VA was responsible 
for obtaining certain types of evidence.  

A letter dated in January 2006 asked the veteran to provide 
evidence not previously submitted that demonstrated that the 
veteran's schizophrenia had existed from his military service 
to the present time.  The letter also requested that the 
veteran provide further specific details of combat related 
incidents that resulted in his PTSD.  

VA did not receive responses to the July 2005 or January 2006 
letters.  The veteran's claim was subsequently readjudicated 
and a supplemental statement of the case was issued in May 
2006.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  VA examinations have been conducted.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records are negative for any 
complaint, diagnosis, or abnormal finding pertaining to his 
psychiatric health.  On discharge examination he was found to 
be psychiatrically normal.

A January 1953 VA Form 10-PT-10, Application for Treatment or 
Domiciliary Care, indicates that the veteran sought treatment 
for burning in his chest, cough, chills, and fever.  

During a 10-day hospitalization at a VA facility in April 
1956, the veteran was diagnosed with a peritonsillar abscess.  

The veteran was hospitalized at a VA facility in September 
1970 and diagnosed with paranoid schizophrenia.  The 
discharge summary notes that the veteran had a long criminal 
history and that he was jailed in 1965 for assault.  At that 
time, a psychiatrist commented on the moderate paranoid 
component in the veteran's personality but found no evidence 
for clinical psychosis.  

Subsequent VA treatment records show diagnoses of and 
treatment for schizophrenia.

The veteran was held in a state mental health facility 
beginning in February 1973, having been designated as 
criminally insane.  Subsequent records from the Washington 
Department of Corrections indicate diagnoses of 
schizophrenia.

During hospitalization in December 1987, the veteran reported 
that he had been in combat in Korea and indicated that he 
thought about Korea night and day.  

At a hearing in October 1988, the veteran alleged that he had 
been hospitalized at a VA facility in Chicago during 1953.  

During hospitalization in December 1989 the veteran reported 
that he had experienced combat as a truck driver, while 
delivering ammunition to front line troops.

An August 1993 VA treatment note indicates diagnoses of 
chronic residual schizophrenia and PTSD.

A January 1996 letter from the veteran's VA psychiatrist 
indicates her conclusion that the veteran had PTSD due to his 
combat experiences.  She noted his reports of combat 
experiences to include killing the enemy.

A May 1997 VA treatment record reflects a diagnosis of PTSD.  
The veteran endorsed flashbacks and nightmares.  

In June 1999 the National Personnel Records Center notified 
the RO that there were no service personnel records on file 
except the veteran's DD Form 214, which was forwarded.

At a May 2000 hearing, the veteran testified that he was 
transferred from the Signal Corps to a Quartermaster unit 
after three months of service, and drove an ammunition truck.  
He stated that he experienced enemy fire and that he also 
returned fire in Korea.  He also asserted that he had been 
involved in hand-to-hand combat.  

In September 2000, the RO received materials from the 
National Archives and Records Administration, consisting of a 
Command Report File relating to the veteran's Company.  The 
reports show that the 25th Signal Company was charged with 
the responsibility of installing, operating, and maintaining 
means of communication for the 25th Infantry Division.  In 
May 1953 no difficulties were encountered during the 
mechanized movement of the Company to a new sector of line.  
Late in the month, concentrated enemy assaults upon key 
positions occurred.  However, no battle casualties were 
sustained.  The report for June 1953 indicates that the 14th 
Infantry Regiment was committed to the right flank of the 
Division, and despite heavy enemy harassing fire, 
communications were installed and maintained.  No battle 
casualties were listed.  During July 1953, there were no 
battle casualties and seven non-battle casualties.  During 
the month of August 1953, the report lists no battle 
casualties and four non-battle casualties.  

The veteran submitted to a VA psychiatric examination in June 
2002.  On review of the claims folders, the examiner noted 
that the veteran had been first diagnosed with schizophrenia 
in 1967 or 1968.  He noted that the veteran had experienced 
several psychiatric hospitalizations.  He indicated that the 
veteran's VA psychiatrist had indicated complaints consistent 
with PTSD but stated that the specific details had never been 
fully recorded.  The veteran reported that he suffered from 
shell shock.  He was very anxious, but had difficulty 
communicating due to his underlying psychotic process and 
disorganization of thinking.  The examiner concluded that the 
veteran had a longstanding psychotic illness, but was unable 
to state the exact date of onset.  He noted that it was 
unclear whether the veteran could have been psychotic prior 
to his diagnosis.  He also indicated that he was unable to 
substantiate the presence of PTSD difficulties, though he 
acknowledged that PTSD could be present.  He noted that he 
was unable to ascertain what traumatic stressors took place 
during the veteran's military service.  The diagnoses were 
schizophrenia and PTSD.  Again, the examiner indicated that 
he was unable to ascertain the specific stressor that would 
be responsible for such illness.  

In January 2003 the veteran submitted a statement regarding 
his claimed stressors.  He indicated that due to a shortage, 
he became a truck driver.  He stated that he delivered 
ammunition to the front lines.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

	PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 38 
C.F.R. § 3.304(f).  His military occupational specialty was 
lineman and he served in the Signal Corps.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In this case, the veteran has not provided sufficient 
information to allow for verification of his assertions of 
participation in combat.  He has testified that he was 
subjected to incoming fire and that he participated in hand-
to-hand combat.  However, the record does not support his 
contentions.  Notably, a noncombat veteran's testimony alone 
does not qualify as credible supporting evidence of 
occurrence of an in-service stressor as required by 38 C.F.R. 
§ 3.304(f).

Command reports from the veteran's company indicate that 
enemy assaults occurred on key positions in late May 1953.  
However, there is no indication that the veteran was present 
during these assaults.  Moreover, the June 2002 VA examiner 
noted that he was unable to ascertain what traumatic 
stressors took place during the veteran's military service.  

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing PTSD.  Although the veteran has been given a 
diagnosis of PTSD, there is no independent corroboration of 
at least one of the veteran's claimed stressors.  Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA § 4 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. § 3.102.

	Psychiatric Disorder other than PTSD

The Board has also concluded that service connection for 
schizophrenia is not warranted.  Available service medical 
records are negative for any diagnosis, complaint, or 
abnormal finding pertaining to the veteran's psychiatric 
health.  The veteran was found to be psychiatrically normal 
on discharge examination in 1953.

The medical evidence points to the late 1960s as the date of 
onset of the veteran's schizophrenia, more than 10 years 
after the veteran's discharge from military service.  While 
the veteran has testified that he was psychiatrically 
hospitalized at a VA facility in 1953, the RO was unable to 
procure evidence of such hospitalization.  The only medical 
evidence pertaining to that period is a 1953 request for 
treatment, which indicated chest pain, cough, chills, and 
fever.  No psychiatric complaints are noted on that form.  
The June 2002 VA examiner concluded that the veteran had a 
longstanding psychotic illness, but indicated that he was 
unable to state the date of onset.

The grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The evidence 
establishes that the veteran's current schizophrenia is not 
related to any incident of service.  The veteran is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  

As noted above, service connection is granted for a 
disability resulting from in-service disease or injury.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


